         Case 1:20-cv-02675-AT-OTW Document 23 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ABRAHAM GROSS,                                                 :
                                                               :
                         Plaintiff,                            :      20-CV-2675 (AT) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
HBO WEST COAST PROGRAMMING LCC, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Pursuant to the directions given during the status conference held on October 14, 2020,

it is hereby ORDERED that:

              •    Plaintiff’s request for an extension to effect service is granted nunc pro tunc to

                   November 20, 2020;

              •    Plaintiff’s second request for an extension to file his opposition to Defendant

                   Central Casting New York’s motion to dismiss is granted. Plaintiff’s opposition is

                   due by November 20, 2020.

The Clerk is respectfully directed to mail a copy of this order to Plaintiff.



         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: October 14, 2020                                            Ona T. Wang
       New York, New York                                          United States Magistrate Judge
